W8fc-/¥
                                 ELECTRONIC RECORD




COA#        03-12-00508-CR                        OFFENSE:        43.26


            Ernest Benl Mclntyre v. The State
STYLE:      ofTexas                               COUNTY:         Bell

COA DISPOSITION:        AFFIRMED                  TRIAL COURT:    27th District Court


DATE: 06/04/14                     Publish: NO    TC CASE #:      66893




                          IN THE COURT OF CRIMINAL APPEALS



STYLE:
           Ernest Benl Mclntyre v. The State of
          Texas                                        CCA#:             IHSb-IH
          PRO $£                      Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

         F£TF>t*&>                                     JUDGE:

DATE: _     o^l**(*2ol5                                SIGNED:                          PC:_

                                                       PUBLISH:                         DNP:
JUDGE:          ^L L6iA^fi^~^



                                                          Ft*       se                  MOTION FOR

                                                     REHEARING IN   cca is:    a&yp'et/
                                                     JUDGE: PC:           A)** t\. Z.O/Z'

                                                                              ELECTRONIC RECORD
               OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS '",Lb ^ Y
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




5/18/2015'                     figi \A>A 5CI                  COA No. 03-12-00508-CR
MCINTYRE, ERNEST BENL Wr.\Ct.ysi|t:66893|                                      PD-1486-14
Pursuant to Rule 69.4(a) T.R.AP^tljj^recordUs^retumed to the court of appeals.
                                     ^£2SS2^                              Abel Acosta, Clerk
                             3RD COURT OF APPEALS CLERK
                             JEFF KYLE
                             PO BOX 12547
                             AUSTIN, TX 78711
                             * DELIVERED VIA E-MAIL *